
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 21
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Stearns submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives with respect to pregnancy resource centers.
	
	
		Whereas more than 2,500 pregnancy resource centers across
			 the United States meet the comprehensive physical, psychological, emotional,
			 and spiritual needs of women and men facing unplanned pregnancies;
		Whereas pregnancy resource centers offer women in economic
			 hardship free pregnancy tests, counseling, and childbirth and parenting classes
			 they could not otherwise afford;
		Whereas many pregnancy resource centers offer ultrasound
			 and adoption services to pregnant mothers;
		Whereas pregnancy resource centers encourage women to make
			 positive life choices by equipping them with complete and accurate information
			 regarding their pregnancy options and the development of their preborn
			 child;
		Whereas pregnancy resource centers ensure that women are
			 receiving prenatal information and services that lead to the birth of healthy
			 newborn infants;
		Whereas pregnancy resource centers provide women with
			 compassionate and confidential counsel in a nonjudgmental manner regardless of
			 their pregnancy outcomes;
		Whereas Federal and State governments are increasingly
			 recognizing the valuable services of pregnancy resource centers through the
			 designation of public funds for such organizations;
		Whereas many pregnancy resource centers work to prevent
			 crisis pregnancies by teaching effective abstinence education in public
			 schools; and
		Whereas pregnancy resource centers operate primarily
			 through reliance on the voluntary donations and time of caring individuals who
			 are committed to caring for the needs of women and promoting and protecting
			 life: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly supports pregnancy resource
			 centers for their unique, positive contribution to the individual lives of
			 women, men, and babies—both born and unborn;
			(2)commends the
			 compassionate work of tens of thousands of volunteers and paid staff at
			 pregnancy resource centers across the United States;
			(3)encourages the
			 Congress and Federal and State government agencies to grant pregnancy resource
			 centers assistance for medical equipment and abstinence education in a manner
			 that does not compromise the religious integrity of such organizations; and
			(4)decries the
			 actions of any national, State, or local groups attempting to prevent pregnancy
			 resource centers from effectively serving women and men facing unplanned
			 pregnancies.
			
